DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamanaka (US 2017/0214818).
Regarding claim 1, Hamanaka teaches a laser scanning unit 30 (Fig. 1) comprising: 
a light source portion 31 outputting a light beam (Fig. 2 [0020]); 
a scanning portion (32-36) configured to scan the light beam to form an electrostatic latent image in an image forming portion (Fig. 2 [0016, 0020-0021]); 
a first correction portion 36 configured to apply an external mechanical force to an optical element 351 located in a path of the light beam to correct inclination of a scan line of the light beam (Fig. 3 [0023-0027]); and 
a second correction portion 801 (Fig. 1) configured to control the light source portion to correct distortion (magnification shift and inclination shift) of the scan line of the light beam by controlling at least a timing to output the light beam or an amount of the light beam according to an amount of inclination correction Sx by the first correction portion (Hamanaka corrects the frequency of the image clock according to the inclination correction amount Sx (x=y, m, c) of the images of Y˜C, and a frequency change of the image clock represents controlling “at least a timing to output the light beam” since the image clock frequency determines pixel sizing and an on/off timing of the light beam) ([0014, 0030-0040]).
Regarding claim 2, Hamanaka teaches the laser scanning unit according to claim 1, wherein the first correction portion includes an actuator (motor) that generates the external mechanical force according to an electrical signal (representing displacement amount Gx) ([0025, 0036]).
Regarding claim 3, Hamanaka teaches the laser scanning unit according to claim 1, further comprising: an inclination sensing portion (part of 801) configured to determine an amount of inclination (inclination shift amount) of the scan line of the light beam based on output from registration sensors 40 that detect patch images 72Y-72K  formed on a transfer body 60 in the image forming portion (Fig. 5 [0031-0032, 0036]).
Regarding claim 4, Hamanaka teaches the laser scanning unit according to claim 3, wherein the registration sensors 40 are placed at positions that allow the registration sensors to detect the patch images, the patch images being formed on both sides of a transfer area (area between dashed lines in Fig. 5) on the transfer body 60 in a scanning direction (up/down in Fig. 5) of the light beam (see Fig. 5 [0018]).
Regarding claim 6, Hamanaka teaches the laser scanning unit according to claim 1, wherein the second correction portion corrects the distortion of the scan line of the light beam by an amount of distortion correction associated one-to-one with the amount of inclination correction (Fig. 6 [0041-0046]).
Regarding claim 8, Hamanaka teaches the laser scanning unit according to claim 1, further comprising: a fourth correction portion (part of 801) configured to control the light source portion (via image clock) to correct the inclination of the scan line of the light beam ([0039-0050]).
Regarding claim 9, Hamanaka teaches an image forming apparatus 200 (Fig. 1 [0013]) comprising: the laser scanning unit according to claim 1; and an image-carrying member 2Y on which the electrostatic latent image is formed by the light beam output from the laser scanning unit 30 (Fig. 1 [0016]).
The method steps of claim 10 are met by the operation of Hamanaka as applied to claim 1.
Regarding claim 11, Hamanaka teaches a non-transitory computer-readable storage medium 803 storing a program therein (Fig. 1 [0014]), wherein when executed by at least one processor 801, the program causes the processor to: output a light beam from a light source portion 31 ([0016, 0020]); scan the light beam to form an electrostatic latent image in an image forming portion 2Y ([0016]); Page 30 - APPLICATION; Docket No. IPS213030apply an external mechanical force to an optical element 351 located in a path of the light beam to correct inclination of a scan line of the light beam (Fig. 3 [0023-0027]); and control the light source portion to correct distortion (magnification shift and inclination shift) of the scan line of the light beam by controlling at least a timing to output the light beam or an amount of the light beam according to an amount of inclination correction Sx by the first correction portion (Hamanaka corrects the frequency of the image clock according to the inclination correction amount Sx (x=y, m, c) of the images of Y˜C, and a frequency change of the image clock represents controlling “at least a timing to output the light beam” since the image clock frequency determines pixel sizing and an on/off timing of the light beam) ([0014, 0030-0040]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamanaka (US 2017/0214818) in view of Narita et al. (US 2009/0009836, hereinafter “Narita”).
Regarding claim 7, Hamanaka teaches the laser scanning unit according to claim 1, but fails to teach a third correction portion configured to apply an external mechanical force to the optical element located in the path of the light beam to correct the distortion of the scan line of the light beam.
Narita teaches a similar laser scanning unit comprising a third correction portion 200Y configured to apply an external mechanical force to an optical element 46Y located in the path of a light beam to correct the distortion of a scan line of the light beam (Figs. 4-5 [0087, 0096, 0113]).  Narita additionally teaches a first correction portion 300Y configured to apply an external mechanical force to the optical element (Figs. 4-5 [0086, 0112]) in a manner similar to Hamanaka.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the laser scanning unit of Hamanaka by incorporating a third correction portion configured to apply an external mechanical force to the optical element located in the path of the light beam to correct the distortion of the scan line of the light beam, as taught by Narita.  One would have been motivated to make this modification in order to effectively correct a curvature of main scanning line in an optical scanning unit over a relatively long period (Narita [0011]).

Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive.
The crux of Applicant’s arguments is that Hamanaka corrects the frequency of the image clock according to the inclination correction amount of the image of each area in the main scanning direction, and therefore fails to disclose or suggest “a second correction portion configured to control the light source portion to correct distortion of the scan line of the light beam by controlling at least a timing to output the light beam or an amount of the light beam according to an amount of inclination correction by the first correction portion” (see the first full paragraph on page 7 of the Remarks).
The Office respectfully disagrees.  As an image clock controls an on/off state of a laser, any change to the frequency of the image clock will result in a change of timing to output the light beam.  As such, Hamanaka teaches all of the limitations of at least the independent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852